UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2010 ITEM 1. REPORTS TO STOCKHOLDERS. Managements discussion of Fund performance By MFC Global Investment Management (U.S.), LLC Stocks produced solid returns in the 12 months ended October 31, 2010, although economic and financial market performances were uneven. Financial shares underperformed because of a number of risks confronting investors in the sector, headed by uncertainty about the strength of the economic recovery, government regulatory action and the potential fallout of the European sovereign debt crisis. In that environment, John Hancock Regional Bank Funds Class A shares had total returns of 7.26% at net asset value for the year. The Fund finished ahead of its benchmark, the S&P Composite 1500 Banks Index, which returned 5.68%, but trailed the average specialty-financial fund tracked by Morningstar, Inc., which returned 8.01% for the same period. For another comparison, the broad S&P 500 Index returned 16.52%. The Fund outperformed its benchmark primarily due to stock selection among commercial banks. The leading contributors to performance for the fiscal year were typically those that benefited from FDIC-assisted acquisitions. Other long-time small- and mid-cap holdings benefited from improving credit conditions and produced solid earnings results. It also helped performance compared with the benchmark to be underrepresented in shares of Wells Fargo & Company, which had negative absolute results for the year. The top two detractors from absolute returns and relative to the benchmark were big, diversified financial services firms Bank of America Corp. and JPMorgan Chase & Company, which were at the epicenter of concerns about new financial regulations and potential costs related to the foreclosure/mortgage securitization crisis. We continue to believe that even with the revenue headwinds and higher regulatory expenses resulting from the new legislation, both stocks remain attractively valued. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund focuses on one sector of the economy, its performance depends in large part on the performance of that sector. As a result, the value of your investment may fluctuate more widely than it would in a fund that is invested across sectors. 6 Regional Bank Fund | Annual report A look at performance For the period ended October 31, 2010 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) 1-year 5-year 10-year 1-year 5-year 10-year Class A 1.88 6.16 1.77 1.88 27.24 19.14 Class B 1.52 6.04 1.71 1.52 26.76 18.52 Class C 5.51 5.86 1.57 5.51 26.07 16.88 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.52%, Class B  2.22% and Class C  2.22%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. Annual report | Regional Bank Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Regional Bank Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the S&P 500 Index. Period Without With maximum beginning sales charge sales charge Index Class B 2 10-31-00 $11,852 $11,852 $9,983 Class C 2 10-31-00 11,688 11,688 9,983 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of 10-31-10. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. S&P Composite 1500 Banks Index (also known as S&P 1500 Regional Banks Index) 3  is an unmanaged index of banking sector stocks in the S&P 1500 Index. S&P 500 Index  is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 Total return for index is not available for the 10-year period. 8 Regional Bank Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2010 with the same investment held until October 31, 2010. Account value Ending value on Expenses paid during on 5-1-10 10-31-10 period ended 10-31-10 1 Class A $1,000.00 $850.00 $6.06 Class B 1,000.00 847.50 9.27 Class C 1,000.00 847.10 9.31 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2010, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Regional Bank Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2010, with the same investment held until October 31, 2010. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value on Expenses paid during on 5-1-10 10-31-10 period ended 10-31-10 1 Class A $1,000.00 $1,018.70 $6.61 Class B 1,000.00 1,015.20 10.11 Class C 1,000.00 1,015.10 10.16 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.30%, 1.99% and 2.00% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 Regional Bank Fund | Annual report Portfolio summary Top 10 Holdings 1 U.S. Bancorp 5.3% Bank of America Corp. 4.5% JPMorgan Chase & Company 5.2% Cullen/Frost Bankers, Inc. 3.9% Wells Fargo & Company 5.2% BB&T Corp. 3.6% East West Bancorp, Inc. 5.2% SVB Financial Group 3.3% PNC Financial Services Group, Inc. 5.1% TCF Financial Corp. 3.1% Industry Composition Commercial Banks 81% Capital Markets 2% Diversified Financial Services 10% Short-Term Investments & Other 1% Thrifts & Mortgage Finance 6% 1 As a percentage of net assets on 10-31-10. Cash and cash equivalents are not included in Top 10 Holdings. 2 As a percentage of net assets on 10-31-10. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund focuses on one sector of the economy, its performance depends in large part on the performance of that sector. As a result, the value of your investment may fluctuate more widely than it would in a fund that is invested across sectors. Annual report | Regional Bank Fund 11 Funds investments As of 10-31-10 Shares Value Common Stocks 97.54% (Cost $413,395,199) Financials 97.54% Capital Markets 2.04% State Street Corp. 302,690 12,640,334 Commercial Banks 80.06% 1st United Bancorp, Inc. (I) 329,927 1,986,161 Ameris Bancorp 450,012 4,171,611 Bank of Marin Bancorp 38,373 1,278,205 Bar Harbor Bankshares 48,939 1,330,651 BB&T Corp. 952,581 22,299,921 Bond Street Holdings LLC, Class A (I)(S) 371,808 7,436,160 Boston Private Financial Holdings, Inc. 271,810 1,552,035 Bryn Mawr Bank Corp. 383,894 6,414,869 Centerstate Banks, Inc. 628,561 4,651,351 Citizens Republic Banking Corp., Inc. (I) 3,791,476 2,616,118 City Holding Company 94,723 3,002,719 Comerica, Inc. 318,909 11,410,564 Commerce Bancshares, Inc. 413,895 15,247,892 Cullen/Frost Bankers, Inc. 464,824 24,375,371 CVB Financial Corp. 495,298 3,769,218 Eagle Bancorp, Inc. (I) 14,578 180,184 East West Bancorp, Inc. 1,810,982 31,927,613 Evans Bancorp, Inc. 84,776 1,186,864 Fifth Third Bancorp 558,304 7,012,298 First California Financial Group, Inc. (I) 391,417 962,886 First Horizon National Corp. (I) 159,003 1,604,340 First Michigan Bank (I)(R) 830,801 4,148,335 First Southern Bancorp, Inc., Class B (I) 140,985 1,332,308 FNB Corp. 1,990,894 16,922,599 Glacier Bancorp, Inc. 321,556 4,180,228 Hancock Holding Company 465,738 14,633,488 Heritage Commerce Corp. (I) 712,266 2,678,120 Heritage Financial Corp. (I) 186,223 2,515,873 Heritage Oaks Bancorp (I) 1,064,426 3,406,163 Huntington Bancshares, Inc. 169,784 962,675 IBERIABANK Corp. 91,974 4,787,247 Independent Bank Corp. 661,869 15,547,303 KeyCorp 1,883,441 15,425,382 12 Regional Bank Fund | Annual report See notes to financial statements Shares Value Commercial Banks (continued) Lakeland Financial Corp. 190,114 $3,610,265 M&T Bank Corp. 174,347 13,032,438 MainSource Financial Group, Inc. 6,956 57,526 MB Financial, Inc. 590,642 8,794,659 Pacific Continental Corp. 480,508 3,993,022 Park Sterling Bank (I) 389,560 2,267,239 Pinnacle Financial Partners, Inc. (I) 140,244 1,600,184 PNC Financial Services Group, Inc. 590,151 31,809,139 Prosperity Bancshares, Inc. 207,906 6,463,798 Renasant Corp. 379,561 6,205,822 S&T Bancorp, Inc. 34,260 671,496 S.Y. Bancorp, Inc. 59,077 1,447,387 Sandy Spring Bancorp, Inc. 140,205 2,439,567 Sierra Bancorp 260,000 2,706,600 Southcoast Financial Corp. (I) 138,220 476,859 Southwest Bancorp, Inc. (I) 59,189 585,971 Sterling Bancshares, Inc. 608,255 3,278,495 SunTrust Banks, Inc. 594,321 14,869,911 SVB Financial Group (I) 466,051 20,198,650 TCF Financial Corp. 1,472,621 19,379,692 TriCo Bancshares 377,716 5,888,592 U.S. Bancorp 1,353,084 32,717,571 Union First Market Bankshares Corp. 160,067 2,058,462 United Community Banks, Inc. (I) 512,219 1,003,949 Univest Corp. of Pennsylvania 39,679 748,346 Washington Banking Company 205,985 2,593,351 Washington Trust Bancorp, Inc. 357,390 7,179,965 Wells Fargo & Company 1,231,948 32,129,204 WesBanco, Inc. 244,673 4,064,019 Westamerica Bancorp. 216,693 10,838,984 Zions Bancorporation 528,807 10,925,153 Diversified Financial Services 9.68% Bank of America Corp. 2,420,678 27,692,556 JPMorgan Chase & Company 853,985 32,135,456 Thrifts & Mortgage Finance 5.76% Berkshire Hill Bancorp, Inc. 386,034 7,465,898 Citizens South Banking Corp. (V) 593,010 2,757,495 Dime Community Bancshares 192,526 2,808,954 Doral Financial Corp. (I) 1,167,157 1,750,736 First Financial Holdings, Inc. 174,172 1,820,097 Flushing Financial Corp. 446,713 5,874,276 Home Federal Bancorp, Inc. 149,730 1,802,749 Peoples United Financial, Inc. 236,270 2,908,484 Viewpoint Financial Group 130,043 1,248,413 Washington Federal, Inc. 91,877 1,380,911 WSFS Financial Corp. 148,312 5,790,101 See notes to financial statements Annual report | Regional Bank Fund 13 Shares Value Preferred Stocks 0.31% (Cost $1,946,565) Financials 0.31% Commercial Banks 0.31% First Southern Bancorp, Inc. (I)(J) 241 111,361 Zions Bancorporation, 9.500% 71,116 1,806,346 Shares Value Convertible Preferred Stocks 0.25% (Cost $1,491,675) Financials 0.25% Commercial Banks 0.25% Monarch Financial Holdings, Inc., Series B, 7.800% 59,575 1,545,971 Maturity Rate (%) date Par value Value Capital Preferred Securities 0.52% (Cost $2,633,773) Financials 0.52% Commercial Banks 0.52% Banponce Trust I, Series A 8.327 02-01-27 $590,000 427,489 Webster Capital Trust IV , (7.650% to 6-15-17 then 3 month LIBOR + 1.890%) 7.650 06-15-37 3,275,000 2,824,131 Shares Value Warrants 0.41% (Cost $3,231,258) Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I) 176,192 2,168,924 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $17.77) (I) 63,055 123,588 Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I) 51,979 236,504 Maturity Yield* (%) date Par value Value Short-Term Investments 0.31% (Cost $1,900,000) Short-Term Securities 0.31% Federal Home Loan Bank Discount Notes 0.100 11-01-10 $1,900,000 1,900,000 Total investments (Cost $424,598,470)  99.34% Other assets and liabilities, net 0.66% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. 14 Regional Bank Fund | Annual report See notes to financial statements Notes to Schedule of Investments LIBOR London Interbank Offered Rate (I) Non-income producing security. (J) This security is issued under the U.S. Treasury Departments Capital Purchase Program. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a percentage Value as of Issuer, description Acquisition date Acquisition cost of Funds net assets 10-31-10 First Michigan Bank 4-30-10 $4,984,806 0.67% $4,148,335 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) The Fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the Fund (see Note 7). * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At 10-31-10, the aggregate cost of investment securities for federal income tax purposes was $428,934,672. Net unrealized appreciation aggregated $185,279,170, of which $214,248,995 related to appreciated investment securities and $28,969,825 related to depreciated investment securities. See notes to financial statements Annual report | Regional Bank Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-10 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $422,056,865) $611,456,347 Investments in affiliated issuers, at value (Cost $2,541,605) (Note7) 2,757,495 Total investments, at value (Cost $424,598,470) Cash 85,560 Receivable for investmentssold 7,748,425 Receivable for fund sharessold 299,361 Dividends and interestreceivable 513,215 Other receivables and prepaidassets 131,453 Totalassets Liabilities Payable for investmentspurchased 6,991 Payable for fund sharesrepurchased 4,117,571 Payable toaffiliates Accounting and legal servicesfees 13,980 Transfer agentfees 155,341 Distribution and servicefees 198,945 Trusteesfees 87,479 Other liabilities and accruedexpenses 121,108 Totalliabilities Netassets Capital paid-in $384,082,630 Distributions in excess of net investmentincome (75,714) Accumulated net realized gain oninvestments 44,668,153 Net unrealized appreciation oninvestments 189,615,372 Netassets Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($559,495,395 ÷ 40,094,143shares) $13.95 Class B ($26,793,069 ÷ 1,967,646shares) 1 $13.62 Class C ($32,001,977 ÷ 2,347,225shares) 1 $13.63 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $14.68 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 16 Regional Bank Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-10 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the periodstated. Investmentincome Dividends $11,094,199 Interest 519,154 Total investmentincome Expenses Investment management fees (Note4) 5,458,096 Distribution and service fees (Note4) 2,532,421 Accounting and legal services fees (Note4) 127,785 Transfer agent fees (Note4) 1,419,450 Trustees fees (Note4) 53,194 State registrationfees 39,593 Printing and postagefees 109,055 Professionalfees 98,755 Custodianfees 101,830 Registration and filingfees 25,057 Other 40,501 Totalexpenses Less expense reductions (Note4) (3,691) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gainon Investments 54,716,794 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (10,312,356) Investments in affiliatedissuers 215,890 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Regional Bank Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-10 10-31-09 Increase (decrease) in netassets Fromoperations Net investmentincome $1,611,307 $9,506,401 Net realized gain(loss) 54,716,794 (5,435,929) Change in net unrealized appreciation(depreciation) (10,096,466) (137,214,813) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (2,085,811) (9,777,827) ClassB (8,618) (391,635) ClassC (7,110) (273,095) From net realizedgain ClassA  (99,737,743) ClassB  (7,054,459) ClassC  (4,686,344) Totaldistributions From Fund share transactions (Note5) Totaldecrease Netassets Beginning ofyear 645,684,850 905,880,621 End ofyear Undistributed (distribution in excess of) net investmentincome 18 Regional Bank Fund | Annual report See notes to financial statements Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.04 0.19 0.47 0.66 0.67 Net realized and unrealized gain (loss) oninvestments 0.91 (2.78) (7.04) (2.28) 4.33 Total from investmentoperations Lessdistributions From net investmentincome (0.05) (0.22) (0.52) (0.68) (0.70) From net realizedgain  (2.33) (8.78) (5.43) (4.27) Totaldistributions Net asset value, end ofyear Total return (%) 2 3 3 Ratios and supplementaldata Net assets, end of year (inmillions) $559 $584 $813 $1,268 $1,702 Ratios (as a percentage of average net assets): Expenses beforereductions 1.38 1.55 1.35 1.27 1.29 Expenses net of fee waivers andcredits 1.38 1.54 1.35 1.27 1.29 Net investmentincome 0.30 1.56 2.33 1.76 1.66 Portfolio turnover (%) 24 37 23 13 7 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. CLASS B SHARES Periodended 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investment income(loss) 1 (0.06) 0.11 0.34 0.38 0.38 Net realized and unrealized gain (loss) oninvestments 0.89 (2.75) (6.97) (2.25) 4.28 Total from investmentoperations Lessdistributions From net investmentincome  2 (0.13) (0.36) (0.41) (0.41) From net realizedgain  (2.33) (8.78) (5.43) (4.27) Totaldistributions  Net asset value, end ofyear Total return (%) 3 4 4 4 Ratios and supplementaldata Net assets, end of year (inmillions) $27 $34 $55 $125 $261 Ratios (as a percentage of average net assets): Expenses beforereductions 2.09 2.26 2.07 1.98 1.99 Expenses net of fee waivers andcredits 2.08 2.24 2.06 1.98 1.99 Net investment income(loss) (0.40) 0.90 1.64 1.03 0.95 Portfolio turnover (%) 24 37 23 13 7 1 Based on the average daily sharesoutstanding. 2 Less than ($0.005) pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. See notes to financial statements Annual report | Regional Bank Fund 19 CLASS C SHARES Periodended 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investment income(loss) 1 (0.06) 0.10 0.31 0.38 0.39 Net realized and unrealized gain (loss) oninvestments 0.89 (2.74) (6.93) (2.25) 4.27 Total from investmentoperations Lessdistributions From net investmentincome  2 (0.13) (0.36) (0.41) (0.41) From net realizedgain  (2.33) (8.78) (5.43) (4.27) Totaldistributions  Net asset value, end ofyear Total return (%) 3 4 4 Ratios and supplementaldata Net assets, end of year (inmillions) $32 $28 $37 $35 $45 Ratios (as a percentage of average net assets): Expenses beforereductions 2.08 2.25 2.06 1.98 1.99 Expenses net of fee waivers andcredits 2.08 2.23 2.06 1.98 1.99 Net investment income(loss) (0.41) 0.86 1.59 1.04 0.96 Portfolio turnover (%) 24 37 23 13 7 1 Based on the average daily sharesoutstanding. 2 Less than ($0.005) pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 20 Regional Bank Fund | Annual report See notes to financial statements Notes to financial statements Note 1  Organization John Hancock Regional Bank Fund (the Fund) is a diversified series of John Hancock Investment Trust II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940Act). The investment objective of the Fund is to seek long-term capital appreciation. Moderate income is a secondary objective. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the NewYork Stock Exchange (NYSE), normally at 4:00 P
